          Case 1:19-cv-04297-ER Document 49 Filed 10/02/20 Page 1 of 3


                                                                                  Defendants are granted leave to file a
                                                                                  motion to stay. Defendants' motion is due
                                                                                  October 23, 2020, Plaintiff's response is
                                 A Registered Limited Liability Law Partnership
                                                                                  due November 13, 2020, and Defendants'
                             2225 E. Bayshore Rd., Suite 200                      reply is due November 20, 2020. The
                                Pa lo A lt o, Ca lif or nia 943 03                Clerk of Court is respectfully directed to
                                                                                  terminate Wthis
                                                                                               r i t motion.
                                                                                                     e r ' s D i r eDoc.
                                                                                                                    c t : 45.
                                                                                           (650) 564-7720
                                                                                  So ordered.
                                                                                           hudnell@progressllp.com


Via ECF                                                                               October 1, 2020

Honorable Edgardo Ramos
United States District Judge                                                                10/2/2020
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:    Kannuu Pty Ltd. v. Samsung Electronics Co., Ltd. et al., 1:19-cv-04297-ER

Dear Judge Ramos:

I represent Plaintiff Kannuu Pty Ltd. in the above-identified action. I write in response to
Samsung’s request for leave to move to stay this case pending resolution of the inter partes
review proceedings (“IPRs”) on two of the five patents-in-suit—U.S. Patent Nos. 9,436,354
and 8,370,393 (the ’354 and the ’393 patents). Samsung’s request is premature and will
likely be rendered moot because the Court has granted Kannuu leave to file a motion to
enjoin Samsung from participating in the ’354 and ’393 IPRs. Moreover, a stay will not
simplify the issues to be litigated, particularly because the Patent Trial and Appeal Board
(“PTAB”) denied Samsung’s petitions on the other three patents-in-suit. Samsung entirely
neglected to mention this pivotal fact in its letter. And a stay not only would prejudice
Kannuu’s ability to move forward its claims on those three patents but also its claim for
breach of contract. Given these strong factors militating against a stay, the Court should deny
Samsung’s request at least until after the Court has ruled on Kannuu’s injunction motion.

Background

Samsung omits several facts detrimental to the merits of its request. First, before filing its
IPR petitions, Samsung promised to Kannuu (in an NDA) that the courts of New York would
be the exclusive forum for all disputes between the parties relating not only to the NDA but
also to “the transactions contemplated” by the NDA. See Dkt. No. 27-6, ¶15. As such,
Samsung is legally estopped from requesting inter partes review and the Court should enjoin
Samsung from participating in the ’354 and ’393 IPRs on that basis. The fact that the parties
agreed to litigate all of their disputes in New York also is a reason that the Court should not
stay this action in favor of the IPRs, as that would further frustrate the intention of the
parties. Second, Samsung neglects to mention that it filed IPR petitions for all five patents-
in-suit. The PTAB denied institution of three of those five petitions based on its finding that
Samsung failed to show that it was likely to succeed in invalidating any of the claims. See
IPR2020-00736, Paper 23 (PTAB Sep. 22, 2020); IPR2020-00739, Paper 22 (PTAB Sep. 22,
2020); IPR2020-00740, Paper 21 (PTAB Sep. 22, 2020). Further, Samsung also fails to
          Case 1:19-cv-04297-ER Document 49 Filed 10/02/20 Page 2 of 3



 Honorable Edgardo Ramos
 Page 2

mention that the deadline for Kannuu to seek reconsideration of the PTAB’s institution
decision in the ’354 and ’393 IPRs is October 7, 2020. See 37 C.F.R. 42.71(d)(1).

Samsung’s Request is Premature and Will Likely be Rendered Moot

The Court should deny Samsung’s request because the Court has granted Kannuu leave to
file a motion to enjoin Samsung from participating in the ’354 and ’393 IPRs. Kannuu’s
motion is due by October 21, 2020 and briefing will complete by November 11, 2020. If the
Court grants Kannuu’s motion, then Samsung’s request for leave will be moot. Thus,
Samsung’s request for leave is premature and should not be considered unless the Court
denies Kannuu’s motion for an injunction.

In addition, it is not even certain that the ’354 and ’393 IPRs will go forward because Kannuu
intends to seek reconsideration of the PTAB’s institution decisions. Thus, any decision on
Samsung’s request for leave should be deferred at least until the PTAB rules on Kannuu’s
request for reconsideration.

A Stay Will Not Simplify The Issues to be Tried in This Case

Even if the Court were to consider Samsung’s request for leave at this time, which it should
not, the Court should deny the request because Samsung has not shown that its proposed
motion has a reasonable chance of success. A stay will not simplify the issues to be tried in
this case. The ’354 and ’393 IPRs would not under any circumstances be fully or even mostly
dispositive of this action. See American Technical Ceramics Corp. et al v. Presidio Components,
Inc., Case No. 2-14-cv-06544, Eletronic Order (E.D.N.Y. Jan. 11, 2016). The PTAB instituted
review on only two of the five patents-in-suit. See Intellectual Ventures II L.L.C. v. JP Morgan
Chase & Co., Case No. 1-13-cv-03777, 2014 U.S. Dist. LEXIS 129854, at *10-11 (S.D.N.Y. Aug.
11, 2014)(“I do not understand the sense of staying this entire litigation in order to wait for
the PTAB’s review of a single patent claim, where multiple patents and multiple claims are
in issue.”). Samsung grossly overstates the potential effect of any alteration of claims or
prosecution of new claims as a result of the IPRs. Kannuu may not even need to alter or
prosecute new claims to defeat the IPRs. And even if Kannuu does, the parties will surely
dispute the effects of those actions and the scope and significance of any decision from the
PTAB. Id. at *10. Moreover, contrary to what Samsung suggests, the PTAB’s decision
regarding claim construction, invalidity, and prior art are not informative or binding on this
Court. SeeTinnus Enterprises, LLC v. Telebrands Corp., 846 F.3d 1190, 1202 n.7 (Fed. Cir.
2017); In re Koninklijke Philips Patent Litig., Case No. 18-cv-01885-HSG, 2020 U.S. Dist. LEXIS
91615, at *5 (N.D. Cal. May 26, 2020) (“[T]he Court is not bound by the underlying PTAB
interpretations.”). Indeed, the PTAB already has considered much of the same prior art at
issue in the ’354 and ’393 IPRs and determined that Samsung failed to show a reasonable
likelihood that any claims of the other three patents-in-suit are unpatentable.

The ’354 and ’393 IPRs also will not resolve any issues regarding Kannuu’s breach of contract
claim. See Intellectual Ventures, 2014 U.S. Dist. LEXIS 129854, at *10; see also Separation
Design Group IP Holdings LLC v. Inogen, Inc., Case No. 2-15-cv-08323, Dkt. No. 163 at p. 4 (C.D.
          Case 1:19-cv-04297-ER Document 49 Filed 10/02/20 Page 3 of 3



 Honorable Edgardo Ramos
 Page 3

Cal. Jul. 11, 2017). Regardless of the outcome of the IPR proceedings, Kannuu’s claims for
breach of contract need to be resolved by this Court.

The Procedural Posture of This Case Does Not Favor a Stay

Contrary to what Samsung claims, the procedural posture of this case does not favor a stay.
This case has been pending in this Court since May 10, 2019. As Samsung notes, the PTAB
has up to a year to render a final written decision. See Dkt. No. 45 at p. 1. A stay at this time,
when the Court just held a case management conference yesterday and is due to enter a
scheduling order would be inappropriate and further deny Kannuu the benefit promised by
the Federal Rules of Civil Procedure of a “just, speedy, and inexpensive determination of
every action and proceeding.” See Fed. R. Civ. P. 1; Link Engine Technologies LLC v. Vimeo,
LLC et al., Case No. 1-17-cv-03747, Dkt. No. 73 at p. 1-2 (S.D.N.Y. May 26, 2017) (“Delays of
this kind are not what Congress intended when it implemented the relevant provision
permitting the PTO’s review”). In addition, there may be two more years of appellate review
of the IPR rulings in the Federal Circuit, thereby creating further substantial delay. See
Intellectual Ventures, 2014 U.S. Dist. LEXIS 129854, at *10. Put simply, there is no legitimate
reason to stay this case when the majority of the claims can and should proceed. The cases
Samsung cites where courts granted stays at more advanced stages are inapposite because
the IPRs in those cases had been instituted on most if not all of the patents-in-suit. Cf. Rovi
Guides, Inc. v. Comcast Corp., 16-CV-9278 (JPO), 2017 U.S. Dist. LEXIS 178856, at *9 (S.D.N.Y.
Oct. 27, 2017) (four of five patents-in-suit subject to IPRs).

A Stay Would Unduly Prejudice Kannuu

Finally, staying this case would give Samsung a clear and unfair tactical advantage. See
Intellectual Ventures, 2014 U.S. Dist. LEXIS 129854, at *11. Samsung has refused to produce
discovery related to its copying, which is central to the nonobviousness of the patents in both
this case and the related IPRs. Samsung appears to believe that Kannuu must seek this
discovery related to the IPRs in the IPRs. See Dkt. No. 41-5 at 4. But the narrower scope and
shortened time period for conducting discovery at the PTAB would unduly prejudice Kannuu
from fully and fairly presenting its validity positions as compared to the more robust
discovery procedures in this Court. Thus, by staying this case, Kannuu would be significantly
hindered in demonstrating the merits of its validity positions. In the meatime, Samsung
would have the advantage of delay.

In conclusion, the Court should deny Samsung’s request for leave to file a motion to stay
because, at a minimum, the Court should first decide whether Samsung should be enjoined
from participating in the ’354 and ’393 IPRs. If the Court grants Kannuu’s motion to enjoin,
then Samsung’s request will be moot. If the Court denies Kannuu’s motion, then Samsung
could renew its request though none of the stay factors would favor a stay.

Respectfully submitted,

s/ Lewis E. Hudnell, III (LH9718)
